Citation Nr: 1145606	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  09-30 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for eczema.

3.  Entitlement to service connection for allergies.

4.  Entitlement to service connection for a psychiatric disorder, to include depression, anxiety disorder, and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his mother

ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from February 2006 to January 2008.

The appeal comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board has recharacterized the allergy claim from "allergic rhinitis" as characterized by the RO.  While the Veteran had in his December 2007 original claim addressed simply allergies, the RO inexplicably limited the scope of the claim to allergic rhinitis, even though service records reflected the presence of multiple allergies and did not indicate a limitation of symptoms solely to the nasal tissue.  The Board has thus appropriately recharacterized the claim to best reflect the intent of the Veteran and the support for such claim by the medical evidence of record.  

The Board has recharacterized the Veteran's psychiatric disorder claim based on new Court precedent.  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD include claims for service connection for all psychiatric disabilities reasonably raised by the Veteran or the evidentiary record, based on the inherent unreasonableness of imputing self-knowledge of mental conditions from which the Veteran may be suffering. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Similarly, in this case the Veteran's claim the subject of this appeal requires broadening based on evidence of diagnosed PTSD, depression, and anxiety, and based on the inherent unreasonableness of limiting the scope of claim to the Veteran's explicit claim for depression.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing conducted at the RO in May 2011.  A transcript of that hearing is contained in the claims file.  


FINDINGS OF FACT

1. Asthma was not shown on service entrance examination.  

2. There is not clear and unmistakable evidence both that the Veteran's asthma existed prior to service and that it was not aggravated in service.  

3. Asthma was manifest in service and continues to be present as a chronic disease.  

4. Eczema was not shown on service entrance examination.  

5. There is not clear and unmistakable evidence both that the Veteran's eczema existed prior to service and that it was not aggravated in service.  

6. Eczema was manifest in service and continues to be present as a chronic disease.  

7. Allergies were not shown on service entrance examination.  

8. There is not clear and unmistakable evidence both that the Veteran's allergies existed prior to service and that they were not aggravated in service.  

9. Allergies were manifest in service and continue to be present as a chronic disease.  

10. A psychiatric disorder, to include depression, anxiety disorder, and PTSD, developed in service or is otherwise causally related to service.  


CONCLUSIONS OF LAW

1. The criteria for service connection for asthma are met. 38 U.S.C.A. §§ 1111, 1110, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303 (2011).

2. The criteria for service connection for eczema are met. 38 U.S.C.A. §§ 1111, 1110, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303 (2011).

3. The criteria for service connection for allergies are met. 38 U.S.C.A. §§ 1111, 1110, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303 (2011).

4. The criteria for service connection for a psychiatric disorder, to include depression, anxiety disorder, and PTSD, are met. 38 U.S.C.A. §§ 1110 , 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011). 

The Board herein grants the Veteran's appealed claims. Hence, there is no reasonable possibility that any notice or development assistance would further the claims the subject of this appeal. 



II. Claims for Service Connection for Asthma, Eczema,
Allergies, and a Psychiatric Disorder, to Include Depression,
 Anxiety Disorder, and PTSD 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty. Disorders diagnosed after discharge may still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 . 

To establish service connection for a disability, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. See Pond v. West, 12 Vet. App. 341, 346 (1999). 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) .

Every veteran who served in the active military, naval, or air service after December 31, 1946, shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. §§ 1111, 1110 (West 2002). To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-03 (July 16, 2003); 70 Fed. Reg. 23 ,027 (May 4, 2005). Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition. Wagner v. Principi, 370 F.3d 1089, 1096   (Fed. Cir. 2004); 38 U.S.C.A. § 1153  (West 2002). 

The clear-and-unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence. Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004). 

If the presumption of soundness is not rebutted, the claim becomes one for service connection, meaning that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded. Wagner, 370 F.3d at 1096. The presumption of soundness, however, does not apply when a condition is a congenital or developmental defect, as service connection cannot be granted for such disorder. See Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993) (noting the difference between defect and disease and further noting that service connection may be granted if the congenital or developmental condition is a disease).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, in relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303(a) ; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms). 

In this, as in any other case, it remains the duty of the Board as the fact finder to determine the relative credibility of the evidence. See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992). The U.S. Court of Appeals for the Federal Circuit held, in Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006), that the Board is obligated to, and fully justified in, determining whether lay testimony is credible in and of itself, and that the Board may weigh the absence of contemporary medical evidence against lay statements. 

It is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) . When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 . 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Upon the Veteran's service entrance examination in February 2006, no current diseases or disabilities are identified, including none affecting respiratory systems, eyes, ears, nose, or throat, the skin or lymphatic systems, or the endocrine system.   Service treatment records reflect self-reports of a history of shortness of breath intermittently as a child treated with an inhaler (July 2007 treatment), and a life-long history of eczema with an outbreak within the year prior to service (September 2006 treatment).  A May 2007 private treatment letter from J.M.Z., M.D., an allergist, also noted a history of life-long nasal and eye allergy problems.  

However, service treatment records and records of private consultation or treatment from the service period reflect the presence of asthma, eczema, and allergies to a significantly impairing degree over lengthy periods during service.  Treatment records in 2007 service showed chronic shortness of breath and chest tightness nearly every day and night, as well as a treatment for an overdosed use of an inhaler for treatment of the Veteran's asthma while he endeavored to complete physical training.  Service records reflect and a medical board determination concluded that ongoing asthma rendered the Veteran unfit and unsuitable for military duties, with the Veteran was medically separated from service based on asthma.  

Service records in 2006 reflect ongoing treatment for extensive eczema covering areas of the anterior chest and trunk, abdomen, and upper legs, with itching and pruritis.  Significant edema was also present over this interval, and there was also some question of systemic involvement, with ongoing inguinal lymphadenopathy.  Lymphadenopathy and papules, and inflammation on the bilateral legs were persistent in 2007.  

The May 2007 treatment evaluation letter by J.M.Z., M.D., while noting the Veteran's history of past nasal and eye allergy problems, noted a recent history of worsening allergy symptoms, with significant current problems inclusive of asthma, allergic rhinitis, conjunctivitis, and inguinal adenopathy.  Allergy testing showed strongly positive reactivity to numerous grass, weed, and tree pollens, and dust mites.  

A March 2007 treatment evaluation letter by private physician J.R.A, M.D., noted that the Veteran also tested positive for allergies for multiple other allergens. Further, service treatment records reflect association between his allergic reactivity and his asthma.  

Based on the failure to note asthma, eczema, or allergies upon service entrance examination, and the development of significantly impairing asthma, eczema, and allergies during service, there appears to be no reasonable possibility that clear and unmistakable evidence could be obtained both to support existence of any of these diseases prior to service and non-aggravation of the same disease during service.  Thus, the presumption of soundness as to each of these three diseases cannot be rebutted on the current record, and the Board will not hazard to pursue additional development seeking to rebut such a presumption.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.159(c)(2) (2011); See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (pursuit of evidentiary development where benefit to the Veteran or other benefit in development of the record is implausible, is to be avoided as an unreasonable delay and wasted of scarce VA resources).

At his May 2011 hearing before the undersigned, the Veteran and his mother testified to only limited and long-resolved allergic, eczematous, or respiratory difficulties suffered by the Veteran as a child, but onset of significantly disabling asthma, allergies, and eczema in service.  

Upon VA examination for compensation purposes in June 2008, the examiner assessed that while the Veteran's allergies had been present in childhood, they reactivated in service, though they appeared to currently be well controlled with ongoing Allegra treatment.  The examiner further noted that the Veteran's asthma had "definitely reactivated" in service, but that the condition was currently mildly persistent.  The examiner further noted that the Veteran's eczema was not present currently but had been recurrent during the past year and required treatment with multiple topical medications.  

Based on service and post-service medical records, examination findings, and credible testimony by the Veteran and his mother as to onset and persistence of symptomatic disease from service, the Board concludes that given the ongoing and recurrent nature of the Veteran's the asthma, allergies, and eczema both in service and continuing post service, that the evidence preponderates in favor of these disorders being present as chronic or recurrent disabilities which are considered - by the weight of the evidence and application of the presumption of soundness - to have developed in service.  Hence, service connection for these disorders is warranted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.303.  

The Veteran's claimed psychiatric disorder is not documented as present within service records, though submitted private treatment evaluations from service do suggest the potential presence of psychiatric difficulties.  J.M.Z., M.D., in his May 2007 letter noted that the inguinal adenopathy and asthma had been "distressing to [the Veteran] and [had] become emotionally and physically draining." 

The Veteran submitted his claim for depression prior to separation from service, and post-service VA treatment records have shown a consistent presence of psychiatric difficulty.  An April 2008 VA preventive health screening noted that the Veteran screened positive for PTSD.  Upon May 2008 VA psychiatric treatment consultation, the Veteran's difficulties were noted to include significant sleep impairment, forgetfulness, tiring easily, inability to exercise, not being outgoing or active as he used to be, and being unemployed and spending much of his time watching television.  Mood impairment was then noted to include being anxious, dysphoric, and anhedonic.  The May 2008 consulting examiner diagnosed depression.  

In October 2008, a VA psychologist diagnosed major depressive disorder and anxiety disorder.  

A VA psychiatric treatment evaluation in September 2008 noted that the Veteran was currently taking psychiatric medication, but that his mood continued to be dysphoric.  That examiner assessed depression and an anxiety disorder.

In March 2009 the Veteran was afforded a rather comprehensive VA psychiatric consultation.  During the interview the Veteran's difficulties were noted related to a commanding officer (CO) during his Marines service who reportedly prevented him from seeking medical care in basic training even while the Veteran suffered from worsening atopic rhinitis, bronchitis, and atopic dermatitis, with ongoing harassment from that CO during his training.  The Veteran endorsed fear of drowning during his water training as associated with his unresolved medical difficulties.  The examiner concluded that the Veteran's ongoing reactiveness to in-service stressor incidents involving this CO met the criteria for PTSD.  The examiner diagnosed both PTSD and an adjustment disorder with depression.  

Further VA treatment records in April and May of 2009 also diagnosed PTSD.  

At his May 2011 hearing the Veteran in effect endorsed ongoing psychiatric difficulties while he was receiving treatment by VA, though he reported not returning to VA for treatment after the VA psychologist he was seeing went elsewhere, with his last psychiatric treatment at least a year prior to the hearing.  He expressed difficulty settling upon someone for treatment, and the Veteran's mother (also at the hearing) endorsed that he was seeking other assistance, alluding to assistance of a spiritual or pastoral nature. 

Upon VA psychiatric examination for compensation purposes in June 2008, the examiner reviewed the Veteran's history of service as well as his post-service treatment.  The examiner noted the Veteran's current poor socialization and loss of interest in daily activities.  The examiner also noted the Veteran's current psychiatric medication, with drowsiness reported as a side effect.  Other ongoing symptoms included nightmares and distrustfulness.  Mood at the examination was anxious and depressed, and affect was restricted.  The examiner diagnosed depressive disorder, not otherwise specified, and opined that the condition was at-least-as-likely-as-not caused by or the result of the Veteran's military service and illnesses.  

The Board believes that VA mental health treatments documented within the claims file and the VA examination for compensation purposes in June 2008, all supporting the presence of chronic psychiatric disability variously diagnosed, and lay statements endorsing ongoing difficulties, are sufficient to support a current chronic psychiatric disability for purposes of the Veteran's claim.  Pond.  

Further, treatment and examination records reflect diagnoses of depression or anxiety or PTSD sufficiently proximate to service, and sufficiently causally linked to events in service, to support service connection for a psychiatric disability as developed in service or causally linked to the Veteran's service. 38 C.F.R. § 3.303. The VA examiner for compensation purposes in June 2008 linked current depression to service and to disorders which the Board now finds service connected.  Accordingly, based on the preponderance of the evidence, the Board finds that the elements are met for service connection for a psychiatric disorder, to include depression, anxiety disorder, and PTSD, on a direct basis.  38 C.F.R. § 3.303.  

Because service connection on a direct basis is warranted, service connection as secondary to service-connected disabilities, while also supported by the record, need not be further considered or addressed.  See 38 C.F.R. § 3.310 (2011).  


ORDER

Service connection for asthma is granted.

Service connection for eczema is granted.

Service connection for allergies is granted.

Service connection for a psychiatric disorder, to include depression, anxiety disorder, and PTSD, is granted. 



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


